 


114 HR 5371 IH: Lowell National Historical Park Creative Partnerships Act
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5371 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Ms. Tsongas introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To revise repayment terms for certain loans made under the Lowell National Historical Park Historic Preservation Loan Program. 
 
 
1.Short titleThis Act may be cited as the Lowell National Historical Park Creative Partnerships Act. 2.ReauthorizationSection 303(a)(1) of the Act entitled An act to provide for the establishment of the Lowell National Historical Park in the Commonwealth of Massachusetts, and for other purposes, approved June 5, 1978 (Public Law 95–290; 16 U.S.C. 410cc et seq.), is amended by inserting after thirty-five years the following: , except that any such loan made in 1984 shall have a maturity of forty-two years.  
 
